                        Case 7:20-cr-00083-CS Document 8 Filed 05/06/20 Page 1 of 2
                                                                                                      Southern District
Federal Defenders                                                                               81 Main Street Suite 300
OF NEW YORK, INC.                                                                              White Plains, N.Y. 10601
                                                                                Tel: (914) 428-7124 Fax: (914) 997-6872



David E. Patton                                                                                            Susanne Brody
                                                                                                          Attorney-in-Charge
 Executive Director
                                                                                                             White Plains
and Attorney-in-Chief




                 May 6, 2020

                 BY ECF and MAIL

                 The Honorable Lisa M. Smith
                 United States Magistrate Judge
                 Southern District of New York
                 300 Quaroppas Street
                 White Plains, New York 10601

                                           Re: United States v. Maurisio Stewart
                                                      20 Cr. 83 (CS)

                 Dear Magistrate-Judge Smith:

                 This letter is to request a bail hearing for Mr. Stewart. Mr. Stewart was initially presented
                 on a Complaint on January 22, 2020. The Three-Count Complaint charged Mr. Stewart
                 with violations of Title 18 USC Sec 922c, felon in possession of a firearm, Title 21 Sec.
                 841(a)(1), possession with intent to distribute a controlled substance, and Title 21 USC
                 Sec. 841(b)(1)c, possession with intent to distribute “crack” cocaine. Mr.Stewart initially
                 waived his pretrial interview and reserved on a bail hearing. He has been detained since
                  his initial appearance. He was subsequently arraigned on a One Count Indictment on
                  January 31, 2020. The Indictment charges a violation of Title 18 USC Sec 922(g)(1)
                 being a felon in possession of a firearm. The case was wheeled out to Judge Seibel who
                  held the first pretrial conference the same day. A second conference was held on March
                  12, 2020, at which time discovery was complete. A third conference was scheduled for
                  May12, but due to the courts closing as a result of the COVID-19 pandemic, it was been
                  adjourned until June 21, 2020. Time has been excluded under the Speedy Trial Act.

                 Mr. Stewart was initially arrested by the Tarrytown Police department during a traffic
                  stop for allegedly having tinted windows. What transpired next are facts that will be
                  litigated at trial. As a result of the stop, and what the police allege Mr. Stewart said, the
                 police executed a search of a motel room where he and his wife were temporarily living.
   Case 7:20-cr-00083-CS Document 8 Filed 05/06/20 Page 2 of 2
The Honorable Lisa Margaret Smith                 May 6, 2020
United States Magistrate Judge                   Page 2
Southern District of New York

 United States v. Maurisio Stewart
20 Cr. 83(CS)

During the search a small amount of drugs and a gun were recovered. Drug
charges are still pending against Mr. Stewart in Tarrytown. He has been offered a plea to
Disorderly Conduct but intends to file a suppression motion based on an illegal stop.


Mr. Stewart is a 41-year-old married man. At the time of his arrest he had been gainfully
employed at Westchester County Medical Center as a housekeeper with a monthly salary
 of $2,300. His wife is also employed there. As noted in the pretrial report, Mr. Stewart
suffers from chronic asthma and high blood pressure, both put him in the high risk
 category for contracting the Corona virus. Westchester County jail has over 100
positive COs and many positive inmates. While, admittedly, his criminal history is
problematic, his current charge does not warrant a potential death sentence.

We are currently scheduled for a bail hearing on May 8, 2020 at 3:00 p.m. Mr. Stewart
waives his right to be present and consents to proceed by telephone. We thank the
Court in advance for you kind consideration.


Respectfully submitted,
/s/
Susanne Brody

cc: Nicholas S. Bradley, A.U.S.A

   Cynthia Labrovic, U.S.P.T.O.

   Mr. Maurisio Stewart
